 Case 2:17-cv-03934 Document 143 Filed 12/10/20 Page 1 of 2 PageID #: 1736



                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

JIMMIE C. GARDNER,

Plaintiff,

v.                                     Civil Action No. 2:17-cv-03934

KANAWHA COUNTY, WEST VIRGINIA;
KANAWHA COUNTY COMMISSION;
KANAWHA COUNTY PROSECUTING
ATTORNEY, in his official
capacity; WILLIAM C. FORBES;
REAGAN E. WHITMYER; and
JOHN J. FRAIL,

Defendants.

                             JUDGMENT ORDER


             In accordance with the court’s memorandum opinion and

order entered August 28, 2019 and its memorandum opinion and

order entered this date, it is ORDERED and ADJUDGED that

judgment is entered in favor of defendants Kanawha County, West

Virginia; Kanawha County Commission; Kanawha County Prosecuting

Attorney, in his official capacity; William C. Forbes; Reagan E.

Whitmyer; and John J. Frail and against the plaintiff, and this

civil action is dismissed with prejudice.
 Case 2:17-cv-03934 Document 143 Filed 12/10/20 Page 2 of 2 PageID #: 1737



          The Clerk is directed to transmit copies of this

judgment order all counsel of record and any unrepresented

party.


                                        ENTER:    December 10, 2020




                                    2
